1    Marc Days, CA Bar #184098
     Days Law Firm
2    2300 Tulare Street, Suite 240
     Fresno, California 93721
3    Telephone: (559) 708-4844

4    Attorney for Defendant,
     MAJED AKROUSH
5
6
7
8
                               IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                         Case No.: 1:15-cr-00286 DAD-BAM
12
                            Plaintiff,                  AMENDED STIPULATION TO
13                                                      CONTINUE STATUS CONFERENCE;
                                                        ORDER
14          v.

15
      MAJED AKROUSH,
16
17                                                      Date: July 30, 2019
                            Defendant.                  Time: 11:00 am.
18                                                      Judge: Hon. Barbara A. McAuliffe

19
            IT IS HEREBY STIPULATED by and between the parties, through their respective
20
21   counsel, Assistant United States Attorney Karen Escobar, counsel for Plaintiff, and Marc Days,

22   counsel for Defendant Majed Akroush, that the status conference currently set for June 18, 2019,

23   at 10:00 am., may be rescheduled to July 30, 2019, at 11:00 am.
24
            On April 15, 2019, the parties appeared before the Honorable Dale A. Drozd, United
25
     States District Court Judge, for further hearing on pending motions. On June 6, 2019, Judge
26
     Drozd issued an order on the pending motions, which included that the government provide a bill
27
28   of particulars no later than 21 days from the date of service of the order. [Dkt 447 at 36:10].
1    Given that the bill of particulars is due after the currently scheduled status conference, the parties

2    request the status conference be moved to July 30, 2019, at 11:00 am.
3
            The parties stipulate that time should be excluded and request that given that the bill of
4
     particulars is due after the currently scheduled June 18, 2019, status conference, the court grant
5
     the parties request for a continuance and find that the ends of justice served by granting the
6
7    continuance outweigh the best interest of the public and the defendant in a speedy trial.

8           IT IS SO STIPULATED

9
     Dated: June 14, 2019                                   Respectfully submitted,
10
                                                            Marc Days
11                                                          Days Law Firm
12                                                          /s/ Marc Days
                                                            MARC DAYS
13                                                          Attorney for Defendant
                                                            MAJED AKROUSH
14
15
     Dated: June 14, 2019
16                                                          /s/ Karen Escobar
                                                            KAREN ESCOBAR
17                                                          Assistant United States Attorney
                                                            Attorney for Plaintiff
18
                                                   ORDER
19
            IT IS SO ORDERED that the Status Conference is continued from 6/18/2019 to July
20
     30, 2019 at 11:00 AM before Magistrate Judge Barbara A. McAuliffe. For the reasons set
21
     forth above, the continuance requested is granted for good cause. The ends of justice served by
22
     continuing the case as requested outweigh the interest of the public and the defendant in a speedy
23
     trial prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation.
24
     IT IS SO ORDERED.
25
26      Dated:     June 14, 2019                                /s/ Barbara   A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
27
28

                                                      -2-
